Citation Nr: 9905453	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  96-39 001	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for hypertension. 

2.  Entitlement to service connection for a bilateral foot 
disorder. 

3.  Entitlement to service connection for a spine disorder. 

4.  Entitlement to service connection for porphyria cutanea 
tarda. 

5.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).
 
6.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of a 
gunshot wound.
 

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David T. Cherry, Associate Counsel


INTRODUCTION

The veteran served from December 1964 to December 1969, but 
with only two years, 11 months, and ten days of active 
service.   At the September 1998 hearing, the veteran 
declared that he no longer wished to be represented by the 
Veterans of Foreign Wars.

In April 1971, the RO in Denver, Colorado denied service 
connection for residuals of a gunshot wound in the neck.  The 
veteran did not file a timely notice of disagreement on that 
issue.  In November 1992, the veteran filed another claim for 
service connection for residuals of a gunshot wound.  The RO 
in Los Angeles, California did not determine whether the 
claim should be reopened, but instead denied the claim on a 
de novo basis.  Also, in his July 1995 VA Form 9, he withdrew 
the issue of entitlement to service connection for a leg 
disorder. 

In a December 1994 claim, the veteran raised the issues of 
entitlement to service connection for a skin condition, 
"traumatic brain disease," and paralysis of the sciatic 
nerve.  These issues are not ripe for appellate review.  They 
are referred to the RO for appropriate action.   The claims 
of entitlement to service connection for porphyria cutanea 
tarda and PTSD will be addressed in a Remand that follows 
this decision.

FINDINGS OF FACT

1.  There is no competent evidence that the veteran had 
hypertension in service, that he had hypertension within one 
year of active service, or that the hypertension was 
otherwise related to active service, including exposure to 
Agent Orange.

2.  There is no competent evidence that the veteran had acute 
or subacute peripheral neuropathy within one year of the last 
date on which the veteran was exposed to a herbicide agent 
during active military, naval, or air service or that his 
bilateral foot disorder is otherwise related to active 
service, including exposure to Agent Orange.

3.  There is no competent evidence that links any current 
spine disorder to his active service.

4.  In April 1971, service connection for residuals of a 
gunshot wound was denied on the basis that there was no 
evidence of a gunshot wound in service.

5.  The evidence received since April 1971, by itself or in 
connection with evidence previously assembled, is not so 
significant that it must be considered to fairly decide the 
merits of the claim.


CONCLUSIONS OF LAW

1.  The veteran's claim of service connection for 
hypertension is not well grounded.  38 U.S.C.A. §§ 1110, 
1112, 1116, 5107 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1998).

2.  The veteran's claim of service connection for a bilateral 
foot disorder is not well grounded.  38 U.S.C.A. §§ 1110, 
1116, 5107 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998).

3.  The veteran's claim of service connection for a spine 
disorder is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).

4.  The April 1971 decision that denied the claim of 
entitlement to service connection for residuals of a gunshot 
wound is final.  38 U.S.C.A. § 4005 (1970); 38 C.F.R. 
§ 19.153 (1970).

5.  Evidence received since the denial of the claim of 
entitlement to service connection for residuals of a gunshot 
wound is not new and material, and the veteran's claim for 
residuals of a gunshot wound may not be reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156 
(1998).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The threshold question is whether the veteran has presented 
evidence of well-grounded claims.  The United States Court of 
Veterans Appeals (Court) has defined a well-grounded claim as 
a claim that is plausible.  In other words, a well-grounded 
claim is meritorious on its own or capable of substantiation.  
If the claim is not well grounded, the appeal must fail.  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  If the veteran has not submitted evidence of a 
well-grounded claim, there is no duty to assist him in 
developing facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a).

I.  Entitlement to Service Connection for Hypertension

Service medical records reveal on entrance examination the 
veteran's blood pressure reading was 138/80.  There were no 
complaints or treatment of a cardiovascular disorder.  On 
separation examination, the blood pressure reading was 
140/80.  The heart and vascular system were normal.

From March 1989 to April 1989, the veteran was hospitalized 
for a psychiatric disorder.  He reported a history of 
hypertension.  On discharge, hypertension was diagnosed under 
Axis III.  In April 1991, the veteran's blood pressure 
reading was 130/102.  In August 1991, it was noted that the 
veteran's blood pressure was discussed.  In November 1992, 
the assessment was hypertension.

On February 1993 VA examination, the veteran reported that he 
had had hypertension since 1970.  The veteran's blood 
pressure readings were the following: 138/90, sitting; 
162/100, standing; and 150/90, reclining.  It was also noted 
on the clinical history section of the x-rays study that the 
veteran had hypertension in 1970 when he was a civilian.  
Hypertension was diagnosed.

In April 1993, the VA medical center in Seattle, Washington 
indicated that it did not any record of the veteran ever 
being seen or treated at that facility.  In July and 
September 1995, the VA medical center in Seattle, Washington 
indicated that it was unable to locate any records regarding 
the veteran. 

At the July 1996 hearing held at the RO before a hearing 
officer, the veteran testified that he first received 
treatment after service for hypertension in the early 1970's 
at the VA medical center in Seattle, Washington.  July 1996 
Hearing Transcript (July 1996 T.) 22.

At the September 1998 hearing held at the RO before a 
traveling member of the Board of Veterans' Appeals (Board), 
the veteran testified that he had intermediate hypertension 
and that it was related to exposure to Agent Orange.  
September 1998 Hearing Transcript (September 1998 T.) 8.  

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110.

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection may be granted for cardiovascular disease, 
including hypertension, when it is manifested to a degree of 
10 percent disabling within one year following a veteran's 
release from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

The regulations pertaining to Agent Orange exposure provide 
for a presumption of exposure to herbicide agents for 
veterans who served on active duty in Vietnam during the 
Vietnam era.  38 C.F.R. § 3.307(a)(6).  These regulations 
stipulate the diseases for which service connection may be 
presumed due to an association with exposure to herbicide 
agents.  Hypertension is not listed as a presumptive disease.  
See 38 C.F.R. § 3.309(e).  Notwithstanding whether or not 
service connection for a disability on a presumptive basis is 
warranted, the United States Court of Appeals for the Federal 
Circuit recently determined that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 
2727-29 (1984) does not preclude a veteran from establishing 
service connection with proof of actual direct causation.  
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

In order for a claim to be well grounded, there must be 
competent evidence of the following: a current disability (a 
medical diagnosis), an incurrence or aggravation of a disease 
or injury in service (lay or medical evidence), and a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  The Court has held that a 
lay party is not competent to provide probative evidence as 
to matters requiring expertise derived from specialized 
medical knowledge, skill, expertise, training, or education.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
Evidence, which is simply information recorded by a medical 
examiner and is not enhanced by any additional medical 
comment by that examiner, is not competent medical evidence 
for purposes of Grottveit.   See LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995).

In this case, there is no competent evidence that the veteran 
had hypertension in service or within one year of active 
service.  See 38 C.F.R. §§ 3.307, 3.309.  There were no 
complaints or treatment of a cardiovascular disorder during 
service.  On separation examination, the heart and the 
vascular system were normal.  The veteran's blood pressure on 
separation was 140/80, and hypertension was not diagnosed.  
Although the veteran said that he was treated for 
hypertension at the VA medical center in Seattle, Washington 
in the early 1970's, that facility indicated that it had no 
record of the veteran ever being seen or treated there.  The 
evidence of record does not reveal a diagnosis of 
hypertension until 1989, and even that diagnosis was based on 
a history given by the veteran.  See LeShore, 8 Vet. App. at 
409.  With regard to the notation on the clinical history 
section of the chest x-rays at the February 1993 VA 
examination, that comment was merely a history given by the 
veteran and is not competent medical evidence.  See Id.  In 
addition, the veteran has not presented any medical evidence 
which otherwise links hypertension to active service, 
including exposure to Agent Orange.  With regard to the 
veteran's assertion that his hypertension is related to 
exposure to Agent Orange, that contention is not competent 
evidence.  See Espiritu, 2 Vet. App. at 494-95.  In sum, 
there is no competent evidence to establish a relationship 
between the veteran's hypertension and service.  See Caluza, 
7 Vet. App. at 506.  Therefore, the claim for entitlement to 
service connection for hypertension is not well grounded.

II.  Entitlement to Service Connection for a Bilateral Foot 
Disorder

Service medical records reveal that in May 1969 the veteran 
had some corns surgically removed from his feet.  On 
separation examination, the veteran indicated that he had not 
had any foot trouble.  The neurological evaluation and the 
feet were normal.

In December 1991, the veteran had complaints of pain and 
aching in the feet and toes.  In November 1992, the 
assessment was possible peripheral vascular disease.  In 
December 1992, the impression was possible early 
polyneuropathy that may be related to alcohol.  Later that 
month, the diagnostic impression was probable peripheral 
neuropathy that was probably related to alcohol.  In January 
1993, the veteran had chronic lower extremity pain.  In June 
1993, the assessment was suspected peripheral neuropathy 
that, according to the lower extremity symptoms, was possibly 
alcohol-induced. 

At the September 1998 hearing held at the RO before a 
traveling member of the Board, the veteran testified that he 
stepped on a booby trap in the Republic of Vietnam.  
September 1998 T. at 11.

As previously noted, the regulations pertaining to Agent 
Orange exposure provide for a presumption of exposure to 
herbicide agents for veterans who served on active duty in 
Vietnam during the Vietnam era.  38 C.F.R. § 3.307(a)(6).  
These regulations stipulate the diseases for which service 
connection may be presumed due to an association with 
exposure to herbicide agents.  Acute and subacute peripheral 
neuropathy is listed as a presumptive disease.  If acute and 
subacute peripheral neuropathy is manifested to a compensable 
degree within one year following the last date on which the 
veteran was exposed to an herbicide agent during active 
military, naval, or air service, it will be considered to 
have been incurred in service.  See 38 C.F.R. §§ 3.307(a), 
3.309(e).  The term acute and subacute peripheral neuropathy 
means transient peripheral neuropathy that appears within 
weeks or months of exposure to an herbicide agent and 
resolves within 2 years of the date of onset.  See 38 C.F.R. 
§ 3.309(e).

In this case, there is no evidence that the veteran had acute 
and subacute neuropathy within one year of the last date on 
which the veteran was exposed to a herbicide agent during 
active military, naval, or air service.  The veteran was in 
the Republic of Vietnam from March 1966 to August 1967, and 
the service medical records do not reveal any complaints or 
treatment of peripheral neuropathy.  In addition, there is no 
medical evidence that the veteran's current bilateral foot 
disorder is related to active service, including exposure to 
Agent Orange, treatment of corns, or stepping on a booby 
trap.  Specifically, the medical evidence reveals that his 
current peripheral neuropathy is possibly related to alcohol 
use.  With regard to the veteran's assertion that his current 
bilateral foot disorder is related to active service, that 
contention is not competent evidence.  See Espiritu, 2 Vet. 
App. at 494-95.  Quite simply, there is no competent evidence 
to establish a relationship between the veteran's bilateral 
foot disorder and service.  See Caluza, 7 Vet. App. at 506.  
Therefore, the claim for entitlement to service connection 
for a bilateral foot disorder is not well grounded.

III.  Entitlement to Service Connection for a Spine Disorder

Service medical records reveal that there were no complaints 
or treatment of a spine disorder.  On separation examination, 
the spine and neck were normal.

In April 1991, the diagnosis was low back pain that was 
probably muscular in nature.  In June 1993, the veteran 
reported that he had had no known acute spine injury.  The 
assessment was neck and thoracic spine pain and suspected 
degenerative joint disease.

On June 1994 VA psychiatric examination, under Axis III, the 
diagnosis was back pain.

On August 1995 VA psychiatric examination, under Axis III, 
the diagnosis was low back problem, by history.

At the July 1996 hearing, the veteran testified that he first 
received treatment for his back after service in the early 
1970's at the VA medical center in Seattle, Washington.  July 
1996 T. at 20.

At the September 1998 hearing, the veteran testified about a 
back injury in service.  September 1998 T. at 10-11.

With regard to this claim, there is no competent evidence 
that relates any current spine disorder to active service.  A 
diagnosis of low back pain was not made until April 1991.  
Also, while the medical records describe the treatment of the 
veteran's back pain, they do not attribute it to any event in 
active service.  Although the veteran testified that he was 
treated for a back disorder in the early 1970's at the VA 
medical center in Seattle, Washington, that facility 
indicated that it had no record of the veteran ever being 
seen or treated there.  As to the veteran's intimation that a 
current spine disorder is related to two injuries in active 
service, that assertion is not competent evidence.  See 
Espiritu, 2 Vet. App. at 494-95.  In sum, there is no 
competent evidence to establish a relationship between a 
spine disorder and service.  See Caluza, 7 Vet. App. at 506.  
Therefore, the claim for entitlement to service connection 
for a spine disorder is not well grounded.

IV.  Whether New and Material Evidence has been Submitted to 
Reopen a Claim for Service Connection for Residuals of a 
Gunshot Wound

The law grants a period of one year from the date of the 
notice of the result of the initial determination for the 
filing of an application for review on appeal; otherwise, 
that determination becomes final and is not subject to 
revision on the same factual basis.  38 U.S.C.A. § 4005 
(1970); 38 C.F.R. § 19.153 (1970).  New and material evidence 
means evidence not previously submitted to agency decision 
makers which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156(a) (1998).

In an April 1971 decision, service connection was denied for 
residuals of a gunshot wound on the basis that the veteran 
did not have a gunshot wound in service.  The evidence of 
record at the time of the April 1971 decision was service 
medical records and a DD 214.  Service medical records did 
not reveal any complaints or treatment of a gunshot wound.  
On separation examination, the head and neck were normal.  No 
scars were noted.  The DD 214 indicated that the veteran had 
not received any combat awards or decorations.

The evidence that will be taken into account in determining 
whether there is a basis for reopening the claim is the 
evidence added to the record since April 1971 because that 
was when the claim was last finally disallowed.  Evans v. 
Brown, 9 Vet. App. 273 (1996).  The evidence since April 1971 
includes a June 1993 VA treatment record, a VA Form 9 
received in July 1995, an August 1995 VA psychiatric 
examination, a transcript of the July 1996 hearing, and a 
transcript of the September 1998 hearing.  In June 1993, the 
veteran complained of neck pain and reported that he had been 
shot in 1967 in the Republic of Vietnam.  The assessment was 
neck and thoracic spine pain and suspected degenerative joint 
disease.  In a VA Form received in July 1995, the veteran 
indicated that he had a skin disorder around the area of the 
gunshot wound.  On August 1995 VA psychiatric examination, 
the veteran reported that he had been shot in the back of his 
neck while in the Republic of Vietnam.  On Axis III, the 
diagnosis was a residual of a gunshot wound in the back of 
the neck, by history.  At the July 1996 hearing, the veteran 
testified that he was shot in the back of the neck during 
service.  July 1996 T. at 16-18.  He also said that he had a 
scar from that gunshot wound and that it was painful when he 
moved his neck.  Id. at 18-19.  At the September 1998 
hearing, the veteran testified that he was hospitalized for 5 
or 6 days for his gunshot wound in the neck.  September 1998 
T. at 9-10.

For the purposes of determining whether new and material 
evidence has been submitted, credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  As previously noted, 
evidence, which is simply information recorded by a medical 
examiner and not enhanced by any additional medical comment 
by that examiner, is not "competent medical evidence."  
Such evidence does not enjoy the presumption of truthfulness 
accorded by Justus (for purposes of determining whether new 
and material evidence has been submitted) because a bare 
transcription of a lay history is not transformed into 
"competent medical evidence" merely because the transcriber 
happens to be a medical professional.  LeShore, 8 Vet. App. 
at 409.

As to the determination of the materiality of the evidence 
presented since the last final disallowance of the claim, the 
newly presented evidence does not need to be probative of all 
of the elements that are required to award a claim, but 
instead needs to be probative only as to each element that 
was a specified basis for the last disallowance.  Evans, 9 
Vet. App. at 284.  In this case, the veteran needs to present 
evidence that he had a gunshot wound in service.

The June 1993 VA medical record is new, but not material.  
This treatment record reveals that the veteran may have a 
current neck disorder.  Nonetheless, the treating physician 
did not relate it to a gunshot wound, even though the veteran 
reported that he had had a gunshot wound. 

The veteran's VA Form 9 that was received in July 1995 is not 
competent or probative evidence and, thus, not material.  See 
Moray v. Brown, 5 Vet. App. 211 (1993).

The August 1995 VA psychiatric examination is also new, but 
not material.  The VA examiner merely reported that the 
veteran had a history of a residual of a gunshot wound in the 
neck; the physician did not make a current diagnosis.  See 
LeShore, 8 Vet. App. at 409.

The veteran's testimony, to the extent that it is not a 
repetition of previous assertions, is new evidence but not 
material.  Although the veteran testified that he had a scar, 
he did not present any medical evidence that it is a residual 
of a gunshot wound in service.  Without medical evidence of 
residuals of a gunshot wound, the veteran's statements, by 
themselves or in connection with evidence previously 
assembled, are not so significant that it must be considered 
to fairly decide the merits of the claim.


ORDER

Service connection for hypertension is denied.

Service connection for a bilateral foot disorder is denied.

Service connection for a spine disorder is denied.

The appeal to reopen a claim of service connection for 
residuals of a gunshot wound is denied.


REMAND

Under Cohen v. Brown, 10 Vet. App. 328 (1997), the three 
requisite elements for eligibility for service connection for 
PTSD are the following:  (1) a current, clear medical 
diagnosis of PTSD (presumed to include the adequacy of the 
PTSD symptomatology and the sufficiency of a claimed in-
service stressor); (2) supporting evidence that the claimed 
in-service stressor actually occurred; and (3) medical 
evidence of a causal nexus between current symptomatology and 
the specific claimed in-service stressor.

In various statements and testimonies, the veteran has 
described his stressors.  He has even provided the names of 
two people who allegedly died in the Republic of Vietnam.  
Yet, an attempt to verify his stressors has not been made.

On August 26, 1996, the RO issued a supplemental statement of 
the case on six issues, including the issue of entitlement to 
service connection for porphyria cutanea tarda.  The RO 
informed the veteran that the issue of porphyria cutanea 
tarda had not been included in a substantive appeal and that 
a substantive appeal on that issue must be filed within 60 
days to perfect an appeal on that issue.  Neither the veteran 
nor his erstwhile representative responded within 60 days to 
the August 26, 1996 supplemental statement of the case or 
within 1 year of receiving notice of the denial of service 
connection for porphyria cutanea tarda.  In a June 1998 VA 
Form 646, the veteran's former representative listed the 
issue of entitlement to service connection for porphyria 
cutanea tarda as an issue on appeal.  That same month, that 
issue was certified for appeal.

An appeal to the Board consists of a timely filed notice of 
disagreement in writing and, after a statement of the case or 
supplemental statement of the case has been furnished, a 
timely filed substantive appeal.  See 38 C.F.R. § 20.200.  
When a supplemental statement of the case covers an issue 
that was not included in the original statement of the case, 
the substantive appeal with respect to that issue must be 
filed within 60 days from the date that the supplemental 
statement of the case is mailed, or within the remainder of 
the one year period from the date of mailing of the notice of 
determination on that issue, whichever occurs later.  38 
C.F.R. § 20.302(c).  In the absence of a properly perfected 
appeal, the Board is without jurisdiction to determine the 
merits of the case.  See 38 U.S.C.A. § 7105; Roy v. Brown, 5 
Vet. App. 554 (1993).

Under 38 C.F.R. § 19.34, whether a substantive appeal has 
been timely filed is an appealable issue.

In light of the above, this case is REMANDED for the 
following actions:

1.  The RO should contact the veteran and 
ask that he provide the names and 
addresses of all health care providers 
who afforded him treatment for a 
psychiatric disorder since August 1995.  
After obtaining the necessary permission 
from the veteran, the RO should obtain 
copies of all treatment records and 
associate them with the claims folder.

2.  The RO should contact the veteran and 
request that he provide a statement 
describing, in as much detail as 
possible, the stressor(s) in service that 
he maintains has led to PTSD; as many 
details as possible should be furnished 
by him, such as the approximate date of 
the event(s), the veteran's location and 
assignment at that time, and witnesses to 
the event(s). 

3.  The RO should forward the information 
regarding the veteran's stressor, 
including any pertinent records, to the 
U.S. Armed Services Center for Research 
of Unit Records (USASCRUR), 7798 Cissna 
Road, Suite 101, Springfield VA 22150-
3197.  The RO should request that the 
USASCRUR verify each of the veteran's 
alleged stressors. 

4.  Following receipt of the USASCRUR 
report, and the completion of any 
additional development warranted or 
suggested by that agency, the RO should 
prepare a report detailing the nature of 
any combat action, or in-service 
stressful event, verified by the 
USASCRUR.  If no combat stressor has been 
verified, the RO should so state in its 
report.  This report is then to be added 
to the claims file.

5.  After the above development has been 
completed to the extent possible and if 
there is credible supporting evidence 
that the claimed inservice stressor(s) 
actually occurred, a VA psychiatric 
examination should be arranged.  The 
claims file and a separate copy of this 
remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  All indicated studies 
should be performed, including 
psychological testing.  All findings 
should be reported in detail.  The 
examiner should render an opinion on 
whether any current 
psychiatric disorder found is related to 
active service.  If there is a diagnosis 
of PTSD, the examiner should describe the 
stressor(s) upon which the diagnosis is 
based and it should be indicated which 
records were used to determine the 
presence of a stressor.  The rationale 
for any opinion should be stated in full.

6.  The RO should review the examination 
report and requested opinion to ensure 
complete compliance with the directives 
of this remand.  Corrective procedures 
should be implemented, if necessary.

7.  After providing the veteran a 
reasonable opportunity to comment, the RO 
should make a specific finding for the 
record as to whether a properly perfected 
substantive appeal has been timely filed 
on the issue of entitlement to service 
connection for porphyria cutanea tarda.  
The reasons for that determination should 
also be stated.

8.  If it is determined that a properly 
perfected substantive appeal was not 
timely filed on the above mentioned 
issue, the veteran should then be 
notified of his right to appeal that 
determination.  If the veteran does file 
a notice of disagreement, then he should 
be given an appropriate statement of the 
case and told of the requirement to file 
a substantive appeal in response.

9.  After completion of the above 
requested development to the extent 
possible, the RO should again review the 
claims.

If the benefits sought on appeal remain denied, the veteran 
should be furnished a supplemental statement of the case and 
given the opportunity to respond thereto.  Thereafter, the 
case should be returned to the Board, if in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The veteran need take no action unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	John E. Ormond, Jr. 
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans' Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Board's decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).

